

Exhibit 10.25


******FOR IMMEDIATE RELEASE *****
Contact: Mark McEvoy 508-823-1117
mark@osm-inc.com


ORGANIC SALES AND MARKETING INC. (OSM, INC.) RECEIVES CONTRACT FROM FRESHDIRECT;
EXPECTS INCREASED SALES OF ALCOHOL-FREE HAND SANITIZER


Raynham, MA, November 9, 2009 - Organic Sales and Marketing, Inc. (OSM, Inc.)
(OTCBB:OGSM) announced that it has received a contract to supply FreshDirect, an
online grocer that delivers to residences and offices in the New York City
metropolitan area, with its Dragonfly Organix (www.draqonflyorganix.com) line of
biodegradable spray hand sanitizer products for use in and around the home,
classroom, office, or on the run. OSM, Inc. already sells its Dragonfly Organix
products into national distributors such as UNFI (United Foods International),
Kehe Food Distributors, Inc., and regional distributors such as Agway,
Bozzuto’s, Associated Buyers and Arett Sales.


“FreshDirect is known for high-quality fresh food, including organic items, and
this contract means that our alcohol-free hand sanitizer will now be available
to consumers throughout the New York City area,” said Sam Jeffries, OSM, Inc.’s
CEO. “Coupled with increasing sales to colleges and universities, and past
shipments of our products to U.S. government agencies, we believe that we will
continue to see increasing market awareness and demand for our products.” The
active ingredient in Dragonfly Organix’s hand sanitizer has been proven to kill
99.99% of germs, including methicillin resistant Staphylococcus aureus (MRSA).


OSM, Inc. recently acquired BioPreferred status from the U.S. Department of
Agriculture (USDA) for several of its Dragonfly Organix brand products such as
its Hand Sanitizer, Glass & Shiny Cleaner, Stain Remover and Degreaser. This
distinction is opening doors to those distributors who sell to the government
through GSA and other related contracts. BioPreferred is a federally managed
program that aims to increase the purchase and use of renewable, sustainable
biobased products, and includes both a preferred procurement program for federal
agencies and their contractors, and a voluntary labeling program for marketing
of biobased products to consumers.


OSM, Inc. has relationships with major distributors throughout New England and
the Midwest that distribute food and non-food organic and natural products to
over 30,000 retail outlets nationwide. OSM, Inc. also owns the rights to the
extremely popular Garden Guys talk radio show, www.garden-guys.com, heard on
96.9 WTKK-FM in Boston, MA from 6:00 to 9:00 AM every Sunday. The show discusses
gardening and earth-friendly techniques for in and around the home. Sam
Jeffries, CEO of OSM, Inc. acts as a host of the show. OSM, Inc. continues to
source organic and natural products to complement their existing customer
product offerings and will continue to use radio and other media for marketing
and creating brand awareness.

 

--------------------------------------------------------------------------------

 

Safe Harbor Statement: Statements about OSM, Inc.’s future expectations and all
other statements in this press release other than historical facts are
“forward-looking statements” within the meaning of Section 27A of the Securities
Act of 1933, Section 21E of the Securities Exchange Act of 1934, and as that
term is defined in the Private Securities Litigation Reform Act of 1995. OSM,
Inc. intends that such forward-looking statements be subject to the safe harbors
created thereby. The above information contains information relating to OSM,
Inc. that is based on the beliefs of its management, as well as assumptions made
by and information currently available to management.

 

--------------------------------------------------------------------------------

 